Citation Nr: 1703082	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-28 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tremors, to include as due to herbicides.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to September 1975.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

In June 2014, the Board remanded the Veteran's appeal with instruction to schedule a VA examination, which occurred in October 2014.  The Board is therefore satisfied that the instructions in its June 2014 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a March 2016 decision, the Board denied the Veteran's claim for service connection for Parkinson's disease or tremors.  In an April 2016 motion for reconsideration, the Veteran's representative drew the Board's attention to a new report released five days prior to the Board's decision by the National Academy of Medicine, formerly the Institute of Medicine.  The report, Veterans and Agent Orange: Update 2014 (hereinafter "Agent Orange Report"), was requested by VA as required by the Agent Orange Act of 1991.  The report found that, due to changing diagnostic criteria over the years, any presumptive relationship established between exposure to herbicides and Parkinson's disease should be broadened to include Parkinsonism and Parkinson-like syndrome.  

In light of this new report, in July 2016 the Board vacated its March 2016 decision and sought a medical opinion from a specialist at the Veterans Health Administration, discussed in more detail below.


FINDING OF FACT

The Veteran's tremors are not related to service or exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for tremors, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated January 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

The Veteran was provided a VA examination of his claimed tremors in October 2014.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for tremors due to exposure to herbicides.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as Parkinson's disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For certain diseases with a relationship to herbicide exposure, such as Parkinson's disease, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.  As discussed in the introduction, a recent report commissioned by VA recommended that this presumption be broadened to include Parkinsonism and Parkinson-like syndrome. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board incorporates the facts and analysis as summarized in the vacated March 2016 decision which denied the Veteran's claims.  In summation, the Board found that the Veteran's tremors did not arise in service and were not related to exposure to herbicides.  This finding was based on the opinions of the October 2014 VA examiner, who determined that the Veteran did not have Parkinson's disease and that his tremors were not otherwise related to service.  The examiner diagnosed benign familial tremor.  There was no evidence of a diagnosis of Parkinson's disease, and no evidence beyond the Veteran's own statements linking his tremors to exposure to herbicides or otherwise to service.

VA obtained an additional October 2016 medical opinion to determine whether the Veteran's diagnosis constituted Parkinsonism or a Parkinson-like syndrome under a broadened presumption of service connection.  Upon review of his medical records, the physician opined that the Veteran has a tremor but lacks evidence of other findings that together constitute the syndrome of Parkinson's disease and are shared with Parkinsonism and Parkinson-like syndromes.  The physician explained that Parkinsonism is regarded as a condition that causes a combination of the movement abnormalities seen in Parkinson's disease and is most commonly medication related.  The physician further explained that Parkinson-like syndrome refers to a group of atypical Parkinson presentations including multiple system atrophy, progressive supranuclear palsy, and corticobasal degeneration.  As the Veteran's findings were limited to tremor only without bradykinesia or rigidity, his disability did not fall within either term.

In an October 2016 statement, the Veteran's representative cited the press release accompanying the Agent Orange Report which stated that: 

There is no rational basis for exclusion of individuals with Parkinson-like symptoms from the service rated category denoted as Parkinson's disease.  To exclude a claim for a condition with Parkinson-like symptoms, the onus should be on [VA] on a case-by-case basis to definitively establish the role of a recognized factor other than the herbicides sprayed in Vietnam.

The representative maintained that despite not being diagnosed with a Parkinson-like syndrome, the Veteran nevertheless exhibits Parkinson-like symptoms, and the onus is therefore on VA to explain an alternate cause.

The Board finds that the evidence weighs against a finding that the Veteran's tremors are related to service or exposure to herbicides.  As determined in the prior March 2016 decision, the Veteran does not have Parkinson's disease and there is no evidence apart from the Veteran's conclusory statements that his tremors are the result of service or exposure to herbicides.  The only alternative basis for service connection would be presumptive service connection under a definition of Parkinson's disease broadened as recommended in the Agent Orange Report.  The October 2016 medial opinion, however, establishes that the Veteran does not suffer from Parkinsonism or a Parkinson-like syndrome.  The Veteran's representative argues for the Board to recognize a distinction between a "Parkinson-like syndrome" and a "condition with Parkinson-like symptoms."  The Board sees no basis for such a distinction.  Regardless of the word choice reflected in the press release, the actual Agent Orange Report appears to use such phrases as "Parkinson-like syndrome," "neurodegenerative diseases with Parkinson-like symptoms," and "a condition with Parkinson-like symptoms" interchangeably.  As the October 2016 opinion explains, the Veteran has not been diagnosed with a disease with Parkinson-like symptoms.  He has been diagnosed with benign familial tremor, and presumptive service connection is not available for such a diagnosis.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's tremors are related to service or exposure to herbicides, and service connection is therefore denied.


ORDER

Service connection for tremors, to include as due to herbicides, is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


